UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6579


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRENDAN BODDIE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, District Judge. (1:19-cr-00016-TSK-MJA-2)


Submitted: August 20, 2020                                        Decided: August 25, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Brendan Boddie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brendan Boddie appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. * When denying relief,

the court considered Boddie’s desire to care for his elderly, disabled grandparents but did

not address the purported dire financial circumstances of his immediate family. Because

the court did not consider all of Boddie’s arguments in support of his motion for

compassionate release, we conclude that the court abused its discretion in denying the

motion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating

standard). We therefore vacate the court’s order and remand so that the court may consider

Boddie’s motion in its entirety. See U.S. Sentencing Guidelines Manual § 1B1.13 cmt.

n.1, p.s. (2018) (providing nonexhaustive list of extraordinary and compelling

circumstances).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            VACATED AND REMANDED



       *
        The district court originally denied Boddie relief due to his failure to exhaust his
administrative remedies with the Bureau of Prisons. After Boddie appealed that order, the
court considered the merits of his motion, effectively supplanting the original order.
Although Boddie did not note a separate appeal from the district court’s second order, we
construe his informal brief as the functional equivalent of a notice of appeal. See Smith v.
Barry, 502 U.S. 244, 248-49 (1992).

                                             2